United States Court of Appeals
                                                                   Fifth Circuit

                                                                FILED
                                                              March 4, 2005
                 IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT            Charles R. Fulbruge III
                        _____________________                    Clerk
                             No. 04-11056
                        _____________________

UNITED STATES OF AMERICA

                  Plaintiff - Appellee
                   v.
WARREN DOUGLASS COBLE, JR
                  Defendant - Appellant

                         ---------------------
         Appeal from the United States District Court for the
                 Northern District of Texas, Amarillo
                            2:04-CR-25-ALL-J
                         ---------------------

Before JONES, BARKSDALE, and PRADO, Circuit Judges.*

PER CURIAM:


     IT IS ORDERED that the joint motion of the parties to vacate

the appellant’s sentencing is granted.



     IT IS FURTHER ORDERED that the joint motion of the parties

to remand the case to the U.S. District Court for the Northern

District of Texas, Amarillo Division for resentencing is granted.




     *
     Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.